EXHIBIT 10.9

 

AMENDMENT NUMBER 7

TO

VINTAGE PETROLEUM, INC.

1990 STOCK PLAN

 

1. Introduction. On June 1, 1990, the Board of Directors of Vintage Petroleum,
Inc. (the “Company”) adopted, and the stockholders of the Company approved, the
Vintage Petroleum, Inc. 1990 Stock Plan (as amended, the “Plan”). The Plan
permits the granting of awards to (a) key employees (including officers and
directors who are employees) of the Company or its subsidiaries and (b)
non-employee directors of the Company.

 

The Board of Directors of the Company adopted on February 24, 1994, and the
stockholders of the Company approved on May 10, 1994, Amendment Number 2 to the
Plan which increased the total number of Shares of Common Stock available for
issuance pursuant to awards granted under the Plan from 1,000,000 Shares to
1,500,000 Shares.

 

The Board of Directors of the Company adopted on March 15, 1996, and the
stockholders of the Company approved on May 14, 1996, Amendment Number 3 to the
Plan which increased the total number of Shares of Common Stock available for
issuance pursuant to awards granted under the Plan from 1,500,000 Shares to
2,250,000 Shares.

 

On October 7, 1997, in accordance with the terms of the Plan, the total number
of Shares of Common Stock available for issuance pursuant to awards granted
under the Plan was adjusted from 2,250,000 Shares to 4,500,000 Shares to give
effect to the Company’s two-for-one common stock split effected on October 7,
1997.

 

The Board of Directors of the Company adopted on March 11, 1998, and the
stockholders of the Company approved on May 12, 1998, Amendment Number 4 to the
Plan which (a) increased the total number of Shares of Common Stock available
for issuance pursuant to awards granted under the Plan from 4,500,000 Shares to
6,000,000 Shares, and (b) extended the date until which incentive stock options
may be granted under the Plan to May 11, 2008.

 

The Board of Directors of the Company adopted on March 16, 1999, and the
stockholders of the Company approved on May 11, 1999, Amendment Number 5 to the
Plan which amended the Plan to allow non-employee directors of the Company to be
eligible to receive awards under the Plan.

 

The Board of Directors of the Company adopted on March 17, 2000, and the
stockholders of the Company approved on May 9, 2000, Amendment Number 6 to the
Plan which increased the total number of Shares of Common Stock available for
issuance from time to time pursuant to awards granted under the Plan and changed
the method of determining the total number of Shares of Common Stock available
for issuance under the Plan.

 

2. Director Restricted Stock Rights Background. The Plan authorizes the grant of
awards to key employees of the Company as well as to non-employee directors of
the Company. Among the awards authorized are Shares of Restricted Stock. The
Company has determined that the provisions of the Plan, which permit the award
of Shares of Restricted Stock, also allow for the award of restricted stock
rights which may be satisfied by issuance of Shares of Common Stock.



--------------------------------------------------------------------------------

The Board of Directors of the Company permits each non-employee director to
elect to receive his annual cash retainer in restricted stock rights which would
be satisfied by issuance of Shares of Common Stock upon “retirement” from the
Board of Directors of the Company. For the first year this election to receive
restricted stock rights was available, 2005, a non-employee director was
required to make such election on or before January 30, 2005. For all succeeding
years, a non-employee director is required to make such election on or before
December 31 of the year preceding the year for which the annual cash retainer is
payable.

 

3. Purpose. The purpose of this Amendment Number 7 is to conform the definitions
of certain terms used in the Plan to those required under section 409A of the
Internal Revenue Code of 1986, as amended (“section 409A”), so that awards
granted under the Plan that constitute deferred compensation under section 409A
do not fail to meet the requirements of paragraphs (2), (3), and (4) of section
409A. The Company has determined that an award of restricted stock rights to a
non-employee director in lieu of the annual cash retainer, which rights are to
be satisfied by the issuance of Shares of Common Stock upon the director’s
“retirement” from the Board of Directors of the Company, constitutes a
nonqualified deferred compensation plan as that term is used in section 409A.

 

4. Amendments. The Plan shall be amended such that, in the case of any awards
under the Plan which constitute deferred compensation under section 409A, the
terms “Disability” and “a change in the ownership or effective control of the
Corporation, or in the ownership of a substantial portion of the assets of the
Corporation” shall be defined as such terms are defined or used in section 409A
and in any U.S. Treasury Department publications interpreting such terms for
purposes of section 409A rather than as the terms “Disability” and “Change of
Control” are defined in the Plan.

 

5. No Change. Except as specifically set forth herein, this Amendment does not
change the terms of the Plan.

 

6. Effective Date. This Amendment shall take effect on January 27, 2005, the day
it was approved by the Board of Directors of the Company.

 

Executed as of January 27, 2005.

 

ATTEST:

 

VINTAGE PETROLEUM, INC.

/s/ William C. Barnes

--------------------------------------------------------------------------------

 

By:

 

/s/ C.C. Stephenson, Jr.

--------------------------------------------------------------------------------

William C. Barnes

     

C. C. Stephenson, Jr.

Secretary

     

Chairman, President and Chief Executive Officer

 

2